Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-5 in the reply filed on 03/11/2022 is acknowledged.

Claim Objections
Claim 1 objected to because of the following informalities:  In claim 1, lines 1 and 2 the term “an array of sensors” is used.  In claim 1, lines 3 and 4 the term “the array” is used.  Finally, in claim 1, line 7, the term “the array of sensors” is used.  Since the array was introduced as “an array of sensors,” any subsequent reference to the term should be “the array of sensors.”  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  In claim 1, lines 11 and 12, the word “capacitances” is used twice in a row.  Appropriate correction is required.
Claim 2 objected to because of the following informalities:  In claim 2, line 1 the term “the array” is used, wherein the term should be “the array of sensors.”  Appropriate correction is required
Claim 2 objected to because of the following informalities:  In claim 2, line 1 the term “the measuring device” is used, wherein the term should be “the device” as introduced in claim 1 and as used throughout the remaining claims.  Appropriate correction is required.
Claim 3 objected to because of the following informalities:  In claim 3, line 1 the term “the array” is used, wherein the term should be “the array of sensors.”.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  In claim 4, line 1 the term “the array” is used, wherein the term should be “the array of sensors.”.  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  In claim 5, line 2 the term “the array” is used, wherein the term should be “the array of sensors.”.  Appropriate correction is required.

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
35 U.S.C. 112(a), requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a). Examples of some unclear, inexact or verbose terms used in the specification are:
a.	On page 4, multiple uses of the term “The sensing apparatus of any paragraph above..” or “The sensing apparatus of the paragraph above…”.
b.	On page 6, the line “Resistance of the electrodes of the capacitors may be less than resistance of the leads by a factor” is repeated for no apparent reason.  This type of issue occurs multiple times throughout the specification.
c.	On page 6, formatting issue related to the line that starts with “The factor may be greater than 10.”  This type of issue occurs multiple times throughout the specification.
d.	On page 7, the line “The model may assume a negligible electrode resistance for the capacitors” is repeated for no apparent reason.  This type of issue occurs multiple times throughout the specification.
e.	On page 43, the line “In some embodiments resistance of the resistive component is less than about 100kOhm” is repeated for no apparent reason.  This type of issue occurs multiple times throughout the specification.
f.	On page 30, the line that begins “…108 by two leads…” shows “capacitor 8” wherein it should state “capacitor 108”
Drawings
The drawings are objected to because many of the part numbers mentioned in the specification do not match up with the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Throughout the specification, there are many discrepancies between part numbers in shown in the specification vs. what is shown on the drawings/figures.  Examples are as follows:
Figure 3 shows excitation signal module as 23, but the specification shows 22
Figure 3 shows sub-circuits 28 to 34, but specification shows 27 to 33
Figure 4 is broken into 4a and 4b, but specification only refers to figure 4
Figure 6 shows C1 as 61, C2 as 60 and C3 and 59, where the specification states that the first variable capacitor is 59, second is 60, and third is 61.
Figure 6 shows the deformation sensor as 50, but the specification shows it as 58
Figure 6 shows terminals 58 and 59, and the specification calls for 58 to be a terminal and 58 to be the deformation sensor.
Figure 6 and the specification show the measuring apparatus as 60 and C2 as 60
Figure 6 shows an amplifier circuit but it is not labeled, but the specification calls out the amplifier circuit to be 68, which is not shown in the figure
Figure 7 shows capacitive stretch sensors as 72, 73, 74, but the specification calls them out as 78, 79, 80
Figure 7 does not show a part 77, but the specification states that figure 7 depicts a deformation sensor component 77, and an amplifier module 77.  
The paragraph on page 29 staring with “Figure 7…” should be reviewed and completely re-written, and coordinated with figure 7.
Figure 9 does not show a resistance, however, the specification states “such as a resistance 18 in series with capacitor 106”
Figure 9 shows 107 and 108 as capacitive stretch sensors, but the specification refers to 107 and 108 as a pair of leads
Figure 11 does not show a part 150, however the specification states “sensing apparatus 150”
Figure 12 does not show part 180, however the specification states “resistor material 180.”  Also, electric circuit 180 is shown in figure 13
Figure 13 does not show part 201, however the specification states “sensor 201”
Specification states on page 35 “similar to 180 shown in figure 8”, however, figure 8 does not show a part 180.
Figure 14 shows dielectric parts 202 and 206, but the specification states “dielectrics, 205 and 206.”
Specification states on page 36 “Figure 16 shows a sensor 301”, however, figure 16 does not show a part 301
Figure 18 shows an outer electrode that is not labeled, however, the specification states “outer electrodes 402 and 403…” 
Figure 18 shows an inner electrode 404, however the specification states “an inner electrode 204”
Figure 18 shows an outer electrode terminal 402, however the specification states “an outer electrode terminal 407”
Figure 18 does not show an inner electrode part number, however the specification states “inner electrode terminal 408”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. A claim should consist of a preamble (i.e. introduction, see MPEP 2111.02), transition term (see MPEP 2111.03), and a body.  Claim 1 does not include a transition phrase, which would separate the intended preamble from the intended body of the claim. The examiner will consider all limitations in Claim 1 as part of the body of the claim.  See MPEP 608.01(i) for additional information.
Claim 4 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Claiming both the device of claim 1 and a method in claim 4 makes claim 4 indefinite. Only one statutory category is allowed per claim.  Mixing statutory categories is not allowed, and must be corrected. See MPEP 2104-III for additional information.  Therefore, only the device will be considered since claim 4 depends from an apparatus claim and not a method claim, and the examiner will consider claim 4 to be an apparatus claim.
Claim 5 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Claim 5 depends from the method of claim 4 which was not considered by the examiner, and therefore will not be examined. Therefore, only the device will be considered, and the examiner will consider claim 5 to be an apparatus claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as unpatentable over Kaplan, (WO 2014174502 A2), herein referred to as “Kaplan,” in view of Hayakawa et al., (US 20100033196 A1), herein referred to as “Hayakawa.”
Regarding Claim 1, as best understood, Kaplan discloses: A device operable to measure capacitances and/or resistances in an array of sensors (Page 21, line 25; Fig. 3, #60A) arranged in a circuit having N capacitances arranged in parallel with each other (Page 22, line 3; Fig. 3, C1-CN), the device being operable to connect to the array over a single physical channel provided by two terminals (Page 21, line 26; Fig. 3, #52 & #54) and being operable to provide at the two terminals an excitation signal for the array (Page 22, lines 8-16; Fig. 3, #62), the excitation signal having N frequency components (Page 22, lines 14-18, 20-23, 25-27; Fig. 3, #60A, #62; it is within the ability of one of ordinary skill in the art to program/configure circuitry as required to perform desired function(s)), and operable on data carrying information on a vector function to determine values of capacitance and/or resistances for the array of sensors (Page 10, lines 26-30; Page 11, lines 1-5; vector functions are mathematically related to signal and spectral analysis; it is within the ability of one of ordinary skill in the art to program/configure circuitry as required to obtain desired data), the vector function operable to equate at each of the N frequency components: a) impedance measured at the two terminals (Page 10, lines 26-30; the response signal generated in response to the exciting signal will contain a plurality of circuitry data, including impedance; it is within the ability of one of ordinary skill in the art to program/configure circuitry as required to obtain desired data). 

    PNG
    media_image1.png
    512
    585
    media_image1.png
    Greyscale

Kaplan is silent on: an analytical expression approximating the circuit provided in combination by the array and connected device as a set of N capacitances C1 to CN, each in parallel with each other and each having a resistance in series with a respective one of the capacitances capacitances and defines impedance ZN by the expression, 

    PNG
    media_image2.png
    126
    387
    media_image2.png
    Greyscale

ωi = 2πfi where i=1...N, where C1 is the first capacitance, C2 is the second capacitance, where CN- 1 is the N-1th capacitance, Cn is the nth capacitance, R1 is the series resistance of the first capacitance, R2 is the resistance of the second capacitance, RN-1 is the series resistance of the N- 1th capacitance, and RN is the series resistance of the Nth capacitance, where ωi is the angular frequency of the excitation signal, fi is the frequency of the excitation frequency component applied to the circuit described by the impedance ZN, fi is the first frequency, f2 is the second frequency, fN-1 is the N-1th frequency, and fN is the Nth frequency.
Hayakawa teaches: an analytical expression approximating the circuit provided in combination by the array and connected device as a set of N capacitances C1 to CN, each in parallel with each other and each having a resistance in series with a respective one of the capacitances capacitances and defines impedance ZN by the expression, 

    PNG
    media_image2.png
    126
    387
    media_image2.png
    Greyscale

ωi = 2πfi where i=1...N, where C1 is the first capacitance, C2 is the second capacitance, where CN- 1 is the N-1th capacitance, Cn is the nth capacitance, R1 is the series resistance of the first capacitance, R2 is the resistance of the second capacitance, RN-1 is the series resistance of the N- 1th capacitance, and RN is the series resistance of the Nth capacitance, where ωi is the angular frequency of the excitation signal, fi is the frequency of the excitation frequency component applied to the circuit described by the impedance ZN, fi is the first frequency, f2 is the second frequency, fN-1 is the N-1th frequency, and fN is the Nth frequency (Fig. 11 and [0155] disclose known equations for calculating impedance Z, which includes the frequency variable ω; it is ordinary and customary for one of ordinary skill in the art to be able to manipulate known equations to solve for specific variables, regardless of the number and/or configuration of circuit elements, especially with the available use of a processor).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date, to combine the teaching of Kaplan with Hayakawa in order to increase accuracy of calculations and quantify values using standard and known methods.
Regarding Claim 2, Kaplan and Hayakawa disclose The device of claim 1 as described above.  Kaplan further discloses: wherein the array, in combination with the measuring device, comprises N resistances of selected and known value (Page 22, line 4; Fig. 3, R1-RN; it is within a person of ordinary skill in the art’s ability to determine the quantity of specific circuit devices and their corresponding values as required to achieve the desired function(s)), each resistance being in series with a respective capacitance (Fig. 3, R1-RN, C1-CN). The reasons for combining are the same as stated above.
Regarding Claim 3, Kaplan and Hayakawa disclose The device of claim 1 as described above. Kaplan further discloses: wherein the array in combination with the device comprises a set of M resistances of selected and known value (Page 22, line 4; Fig. 3, R1-RN; it is within a person of ordinary skill in the art’s ability to determine the quantity of specific circuit devices and their corresponding values as required to achieve the desired function(s)) and N-M capacitances of selected and known value (Page 22, line 3; Fig. 3, C1-CN; it is within a person of ordinary skill in the art’s ability to determine the quantity of specific circuit devices and their corresponding values as required to achieve the desired function(s)). The reasons for combining are the same as stated above.
Regarding Claim 4, Kaplan and Hayakawa disclose The device of claim 1 as described above.  Kaplan further discloses: wherein the array in combination with the device comprises any number of N or less capacitances to be determined (Page 22, line 4; Fig. 3, R1-RN) and N or less resistances to be determined (Page 22, line 3; Fig. 3, C1-CN). Kaplan is silent on and the method comprises operations equating both the real components and imaginary components of impedance measured at the two terminals and the analytical expression approximating the circuit.
Hayakawa discloses: and the method comprises operations equating both the real components and imaginary components of impedance measured at the two terminals and the analytical expression approximating the circuit (Fig. 11 and [0155] disclose known equations for calculating impedance Z, which results in real and imaginary components; it is ordinary and customary for one of ordinary skill in the art to solve for total impedance of circuit, especially with the available use of a processor).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date, to combine the teaching of Kaplan with Hayakawa in order to increase accuracy of calculations and quantify values using standard and known methods.
Regarding Claim 5, Kaplan and Hayakawa disclose The method of claim 4 as described above.  Kaplan further discloses: wherein the N or less resistances are circuit equivalent resistances (Page 22, lines 6-7; Fig. 3, R1-RN; it is within the capability of one of ordinary skill in the art to determine how to introduce and represent resistance in a circuit). Kaplan is silent on to resistances of deformable leads of the array which vary in resistance with deformation.
Hayakawa teaches: to resistances of deformable leads of the array (Hayakawa Fig. 2, #42a, #42b; [0111] discloses conductors made of urethane rubber filled with silver powder as the conductor; [0114] discloses: “the conductors 42a, 42b, and the cover films 43a, 43b are all constituted by an elastomer material. Therefore, the entire capacitive sensor 4 is flexible, and further, expandable and contractible.”) which vary in resistance with deformation (Hayakawa [0044] discloses that resistance changes dues to changes in length of an object (i.e. conductor/leads)).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date, to combine the teaching of Kaplan with Hayakawa in order to increase accuracy of calculations and quantify values using standard and known methods.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863